UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6382



MICHAEL W. OWENS,

                                             Plaintiff - Appellant,

          versus

RON ANGELONE, Director, Virginia Department
of Corrections; JOHN B. TAYLOR, Warden,
Buckingham Correctional Center; GENE JOHNSON,
Virginia Department of Corrections; MAYBELLE
BROWN, Mailroom Clerk, Buckingham Correctional
Center,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-96-224-R)

Submitted:   July 23, 1996                 Decided:   August 5, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Michael W. Owens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Owens v. Angelone, No. CA-96-224-R (W.D. Va. Mar. 6, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2